Case 18-50214-rlj11 Doc 893-1 Filed 01/22/19                                                                     Entered 01/22/19 16:24:09                                          Page 1 of 6




                                                               Lsr\¡¡ ñlltME               åctT. ¡¡uMtËR                         f'¡ûTÍ üA,T[                     n¡trlÀLs
                 LSAN ñ¡UMBË$
                                                            Rrsgûr-$ykcs                                                          û1190/1?                        MeTüåf
                       1   äA3ð?3
                                                               Plslnvldw, LP
                                                                                                                           MATUfrITV OATS                      rÊÂil¡ FURpSSË
                 T,¡OTË        ÂMüUNT                     lNfiEf     (T¡v/M¡¡glnl                   EATË
                                                            Nor ÃppllcâblË                         å.$0ôt&                        o1t1¡l/¡1                      tûmmerclûl
                  r5so,$00,00
                                                                                           cr*ditar U$s



                                                        PRTMISSORY fTCITË ÂI\IË SETURITY AËR*ËMSNT
                                                                                     [e6mmcrc¡sl       s¡nalú ¡\dsö6csì



                                                                rf                      ¡lür ¡nd $Þsurlty AgreÈñån! (Lstlft            Agfeünrenri ls Jonuary ?û"      ãtl 7'   ThÉ
           ÞATË ÅluË f!ARî185, îhd dile                              rhls FrümlsÈûry
           pürllßr ãnd theil åd*{sses år+:

                 täN0Ëtl
                           Å¡MBÁNI{
                           3O04 Sltdè RÌ)
                           Lubbôcl, Tlt ?gôt7
                           Tslûphff¡si {t0ö} ??t"¿?$$

                 BS*Ê$WËA:
                           RrACS¡i"0YKES plÀlt'¡vtåw' tP
                           {r le¡aås Llm¡lç.| Pårlllerghlp
                           1   111       låth 5v6ct
                           Lubbock, TX ?94ð1

           't"   t[Fllillïlûsls.                Ås usrd ln rhls Loðn Agrccmqn!,         lbt lem$      håvå thF fsllðw¡ng mûånlñ95:
                                                                                                                    Âstücment. ¡ndlvlfltJål¡y ¿nd
                 A, Pf$n$uÌl3. îhð pfûno$nË "1" "me," Ûnd 'Ë$' lÍfÛr ta oath 80fiÖur0f clgftlna lh¡s L$sn.
                          rv¡th tl$h hs¡rs, ¡u."o¡*r¡ïni   ai"lgni.  rno  üôrtr-ûther pérsorr._gr iogai-ontity {¡nelud¡äå griårünlì¡ts. síldûrsor$.
                 togÈthsr
                 snd s$ctteu! who ssncs;di-lJ,,i;iü'äúlc;***. "Yo.r^ ind "Yüür"-tâlür t; the
                                                                                                                    Lë¡¡der' åny pärtislpsñt* sr
                 ãyÃ¡¡utory.  luoussdfu ¡¡d ol.it6ñt, or rny porsoìn or csmpany rhåt acquhg3 ün lîr!e65¡ ln t¡'t L06n'
                 B. Lsån Âg¡gôrfl¡nt. L$sn AgreÉ;sû rßftrg tt $r¡t co¡nblned Í,¡glü and $eerdty
                                                                                                  ågrccmüüt, åild ðny ût(tcnslon¡' lnnsw¡ls'
                 ¡nõ$lnsstlöns ðnd Ëüh$t$tlön5 Öf tltlå Losn ÅgtsËnrBnl'
                                                                                                             ffom thü tåtrôå öl åll düct¡Itüntt
                  t,Loon. L08n ruråfr t0 thl$ lrån*tg$Ûn gsilefûlly. lnslÚdhs ûbllsstlçf$ rnd duties år¡3iñg                    ünd lhls Lèðn
                                                               rnsìroniiirìoî.ærtiì          apptteaitans.-srcur¡tt rsrcomcnrs, dilcù¡surus o. notcs,
                  ;;ü!|ij;i;;ñru*¿                       ror
                  Agrcament,
                                                                                             ô$ å p$$ sl ur ln ctnnocllsn with ìhü Lðefi'
                  þ. LËsn DB*Hr$Èn$, LÌ)àn ÍtÕüurïìentÊ .$fer tß ðll tho dðcÍmenß ûxßcursd
                  E. prüpürty, pmFcfiy fi åny FfÕtlÈrty. r0å1, Fåfåûnål sr lnr!Þ$b¡0. thàt 50cufc5 my parfr:rml*eo ëf rhB obligåt¡$n$                                          tl   $l$
               loan'
               F. Pçr*cnt" R¡ttt and rotc chcngs l¡trihåilong B's üxpr8$åed åå ånnuslhed Femüil$ga*'
                                                                                                             of Âms¡eâ'
               ü. Dö1n, Ítmüuñ6, Àll dotlar Emìun6 w¡ll bo pûyshte ¡n låwful mensy ol lha Uìlt6d 5ìåtëå
                                                                                     ärd$J' ål yöur üddrs$3' or-ðt su'h olhÕr lsGst¡on å5 yüu
            ä. PÊ¿tlål$E î0 pr\Y. For voþa rùcc¡ved. I pr{¡tnlse to pðy.yer| ûr )nur                      ?t' ¿01? Ðfl thü utlps¡d PrtnclpÛl
            mav drs¡oi!ôrû, thê Ëylnclpàl sUm ot $$0Ü,500.00 {Prlnc¡pat} plui ¡ntar*t troir Jônuary
            Ëoìí*."                      tli¡t Loti   ngr'oomant ma¡itrÞ: gt thle öbllgütl#il t$ äõtelårårtd'
                               "''"i¡¡
                                                                                                                  t)lll lüðn Agrseñünt ol dlc röi* of      S'SüO perceilt     (lnt8ß:t
            3. lNîEflEgT, lntètû9| w¡ll                   ttstue     oñ   thf   unpåid Ptlnc¡p0l bûlãñtc of
            Rütü}"
                                                                                                                          b*lenæ 6f tfilg L{¡tn
                                                          Et 8ecülg.ðüon, lnrçrs$t $rlll üËôtut otl t¡P unËöld Pr¡ncipål
                  ,L psrt"M.üturlry l'lt¡lrc$t, Afrcr må(Jrity
                   *gi"ottni               ui   ric lntcmsì          tims' unllt pðid ln full'
                                                               RölB l$ sffeËl frÜm llme lÕ
                   ð" Ma¡l$üm lntÈ¡Bit Ãrnoünl, Any äftoun!. å$53s9cd oI collcctrd
                                                                                    åf lñtarù5t trûder t¡18 terms sf lhls Lüðñ ÅPrëürflêñt wlll
                                                                                                 l$v' Amounts      colle€ted ln ertçss Õf thp
                   ba llmlted to ûre maxlmumio*iri **urn. of lntcrg3t auowãJny"upfrrcablaAny r'msïftltr Ív¡ll bc rsfirndcd to mc'
                   ¡îux¡mum tsvì.fr¡t &ñ(*,nt wüi fr-;ËpL-J fltii to *" Jnpoid Rrlncipal bolànco

             RômoÍ[Jt$l rurMM,     u
             ¡$,rÞtùnbrsy   ¡¿dr ¡trd ËN¡lt À{Ëffi¡                                                                                           g$lür 6Y*ffi'"                        twl
                                                                wotvrKlwÈt.fÀr¿ættl9flrloçt                                 E1   glg, tôt t
             îx/dxxåLÖå[I¡OûOÔæÕ6OttrftSsÕilgrtN
              - - -i[ltfttp¡}tlllil$l$t}¡l$Uültt¡ll$$llll$qrtlu$l
                                                                                                   l!il|ü $ll|t¡lilllll
                                                                                              [t




                                                                                                                                                                                          IBIT
                                                                                                                                                                        li
                                                                                                                                                                        .c
                                                                                                                                                                         ø
                                                                                                                                                                        .o
                                                                                                                                                                        a
Case 18-50214-rlj11 Doc 893-1 Filed 01/22/19                                                   Entered 01/22/19 16:24:09                                          Page 2 of 6


                                                                                                                                   l1           ì ij :i ii t) i:i. ;:
                                                                                                                        thÉ Tãt(å* $Ëury lðw$
              C. Ståtutory Å¡tthsriry. Thù ðrnüunt åsrcasÉd or õdlõrtsd ûn thl* L.ðtn Âg.etrïefit þ stthsrl¿ctt þy
              undsr Tôx. Fln, üûds" Çh. 303.
              X¡, Ãcnrü¡|, l$8163¡ åcttüs5 trslñS ån *c(.¡ålrs$û dåyi Êüuntlng ltreüôd'

           {. Ånt}HlöNÂL t}tÀRG€g. ÂË åddltloûål sõn5ldêr8rlön, I r$r$ö tê Fsy, ür Þåvs paid. rhû f*ês ¡nd rhsrües li$tcd un lhü
           ÂPPÍNOIX: fE[g Afijn CHASSI5. wh¡Nh ls ruåchåd tû ünd nudû Êaft of ahl! lcün Ãgrûüment.
                                                                                                                                 ÍÂÛs båEéd sn
           6, nÍn,¡gFlAL çH¡tfrtüs, ln Ðddition 10 lñlefust nr oth0r tlr¡ånrn c'Ërgo$, I åsrc& ttrst I wlll pÉy these åddiìJonål
           *y **ft ø snd pü¡türn rf påyment. Åd{littoûll rùmèdl0t char$¡s mny Oo OcscttUoC elsBwhor€ ln thlg loen A$reârt¡€n¡' psyñrnt'   I u'lll
                À                   pnyment ls morc tlr¡n 1t d{yå låte, I lgll b*:harçad ñ.Qûü pcf6snt or the Ãmouñù cf
                   ùåtn ôliðifsü, ll I
                pðy thls lste th¡rgo plomprlï hut qnly on{È          f{r   ÈåËh låtË   Fåytrßrt'
           $. $ävERi¡lllü ÅünËËMËhlÏ, Tl{$         Löår! Aüroênrqnl lË f$llher gôvcrned by the cÛnrftctc]ål LÛôn Agleû$ùnt txÛçutc{
           blrürêer vðü ðnd mc üs b Dart ûl thl$ Losn, sã fftod¡neo, arnrnded ãr supplomdntcd. ThE Comntrcl¡l Loon Agtaemont stlotus
           dä";J;j;itrü..                     fåri Ági*umonc tncluàtng tho tctne åno Gonditlon$ undc¡ wNch Ìho m¡lurky üf¡nd
                                      .ä-ii¡i -lÀ¡hil"1                                                                        thls Loån
           Âurðerilsnt mty bû sËË*¡ëråîud.              iign rhl* Lorn Ãgroemsnt, I t*prssent te ¡ra: ttrnt I l¡lvo revlstÁ,cd     trm lr¡
           cãrnpllmco with thq tßtr¡l$ cûntslnÊd ln ths tomrnorÈlål Loan Àgreenent,
                                                                                                   r
           ?" pÅyeüNï, I ssr*È rÕ Fåy liìi! Loån Jlürcemenl oil dc¡Rånd, bü ñÕ domand ls måds' I åslBü
                                                                                                                     påy ql-fÛllowr: 4?       tt
           rnoilrhlypåynreilts-ot rn aåciucO'iniercsr tfi.i*n dilc tðgsìhar wlth e mÕnlhly printlpål pùyncnT ol S1'000,00 lû bçglñ þn
           ¿r14f3û1T rnd wlll €ónì¡nt¡ê          rnrrc¡irei*    the l¡lrk nf üach mnnth, ür¡* lln¡tþayrncnt af 6ll unpûld prirËlpsl snd ¡ccfusd
           lnts¡t'Ì   rJcll   bc duo Õt l¡tåtïtliy oft "l¡l4J¿t31.
           pðymsnts wlt¡ Lrs .oündûd to thr floðrÞsr S.01, l,\¡hh rlìe tìnåt psymenl I âlsû åfrsß ts Påy rfly ådtJ¡tlënål l**Ë ff Ghårçês üwh$
                                                                                                                            pn tho ?9!h, Sfhh Õr
           ¿nã tr¡a amount of any arivances yur't¡svü n¡dc ts othcrt on my uetralf. Ptyrnenrr schcdillcd ts bc Fðid
           itsr,try ot o mmrh ür¡¡ cama¡ni no sÐch dgy \ir¡ll, Ingtesd, bð mädê on th* f6tt dûy tl rüch nöndr.
           *. r,RcpÄyfi¡t[Àtï, I m*y prupry th¡s lðåfr ín lu[ 0r in rårl ât sny tlms. Arly pãfilúl prcpðyrôêñr w[l nÛ¡ B¡tr¡5Û ûny liltct
           sghed$tod pã!¡¡nênts unlil ¡ Fsy in fu[.
           B.   tûÂhl plr*post. Thâ purposô ûf thii Lù*n       l$ wùtkin$ çåFitå¡.

           1û.   $ttun$y,          Thc Lo¡n ls åËe$sd by pfûpËny doscrlbs.t ln rnü sËtuRlTY ÂGn€ãM$NT 3$t{on Ðl rhln l6rn,qgfsomsnl'
           1   1. süäuRåÎY ÀtR[ËlvlË¡lï.
                                                                                                                            svlth Dll ûßtcri{ittl$,
                 À. Sü*ürÈd Aùb$, Thl$ seqürlty Å#s*üotlt wlll $cilrs thû lÕllÊqrlñS dabte {Sûcl$cd Debtsl, toscrher
                 rcr161i¿01s. .elìfr¡nclng*, mûdínc{llûns .l¡d raplåcûr¡ên$ sf l,x;*€ dêbtg:
                                                                                        All surn$ ådvtlìöâd ¡nd üfpÈË$ss lnëfirrtd þy yüu undor
                       11! sun$ r\dvðneðd undsf tt$:¿r¡ï9 0t thlg L$õf¡ Agfrsrnent.
                       ûâ tèmå ûl lå13 lo$n Àg$cÍrçít.
                      {ä}ÁllÐüht3'Allpmg*lìtsndfr¡tl,f*deùtËtlâllBÖffowëltuwlngtoyüu.9Y€lllfth¡ssocuflly-Âgl1:lTj::":      l3 trrsslsled lo nr or å
                      åp'*¡n.¿ly rafcrcni.d, ¡hü frfiurð doht$ äf* ül6s Ëesurtd by Ëllìôt €Þllðtctsl, af ll th: lutT:,dlbl
                      ;ifi";"ff ryp* rhan this i*u,l ii*oru trtun onn t** slfns rhls S6ct r¡ly A$roemcflt. êttth ðgÌåês-ttril ï"T¡tliTI:
                                                                                                          A$tcðttlctlt" Not¡r¡ng                      ln tnls ùc6srrty
                      *u¡r* tn*,ilu¿ êlther ¡ftdlvldurlly ôr vyl¿h oThers who msy flot slgn thls Sccutlty                                                    musr bü
                      *lrrlunpnt cÕnstll¡rtas u cor"*itrrunt tû m¡ke addhionst'o¡ lu¡¡.¡å toung adt¡Àncd¡. Any 3trßh comftllÍront
                                                                                                 gv




                                                                                                       â6/tfar "ltl$   ?l¡f   I   ô4t.tû¡ $)ücrus                P.f{ ¡
Case 18-50214-rlj11 Doc 893-1 Filed 01/22/19                                             Entered 01/22/19 16:24:09                                        Page 3 of 6



                                                                                                                                      ,'-,,",'                      ;';


            c, p¡opcny $sscvþ$nn.          Tlru pÌo$rty criþJsår ts thìi $etütLy Agmtil!üflt h do$ctlbsd ¡ù$ t$l¡Ûv¡$ì
                                                                                                                                cërtllitåtå$ {rf
                    11) þêtrusit   å*ãðr¡nrs, Alt acposit aßË¡r¡fitå, lñËludlilg dsmånd. tlme, tavlng'" påssb¡ôk, non'nogoü*bla
                    ctepusli ond $knÌlsr accÕu*lÐ mülñtåtttsd wlth å b¿ìnk,
                    (¡l Sp€çlftc Frspsily. CÈrtlltcåts ot fÌåpûslr/Shårq Cerilncslo. Csttltltåtå N¡snbe. *d$$?l. wfth s fsôr     6mtÜnt Ûf
                    $åÕ0,000.00, txsus¿ $rl .Jont"ßl?ó,      äõii;;   iitu"¿ nV Almßünk lðc¡tsd st Stti¡ Slidè Rþ. lubbcck. Tet ð$ ?å40? '
             Ð. t¡u$ûr T¡rwård fröpëîlY.
                     prÕtoctlon of sëcursd pêny'g
                    f1l                                 lñlëtådt I ì¡¡{tl dåfünd rhs Pltp*txy ôsålt¡st sny Õlhsf elôlm . I üsrnÊ to do whstevßr
                    you rsqutro (û pror*rr yu"r äJ"ü.V f^i.*ut              to ncep ¡'oui *lilm-¡n ths P;opÈtty ¿rhôôd 6f rhâ cl¿iß5 of cthet
                                                                      "nJ
                    ireditori. I wlll nöt dð ûnythlng to hånt ylur podtlon
                                                                            pnlpefiy end my bilslnofs 11, 0ènettll           lè't yÖt¡ ûlðmitÊ thsst
                    I wlll krcp boshr, r*ceffJr $nd sÈcoriñîs rbðut du                                              | .Yìli. vlhlch d€sl$ whh låê
                    snd m¡$ü cop¡or Bt ony rcaucnablc llnre, I wlll prcp*le aäy repoti o. *ctauntlng
                                                                                                            yør reque*r
                    f,rüp8rrY.
                    {ä} use, Lôcåt¡ün, âñd Frotüctlûtt of lhc
                                                                ploperty* I w¡ll kct! rhs Plöpüny.llt        tI p"*i:.i]:1.:Ji ln Sssd rüpåk' I wil¡
                                                                                                                     ptlu^wrltten cof¡$cfll Yôu hðuû
                    *o fi o'oly lor commçrclðl putpos*s I wil n'er riwngo thit *þcclflod uto wittloui yor'ryor:           Õl sny lûtr ör dtm.¡so t¡ tt¡ü
                    rha rbhr nf r$$¡qn*u¡o o""ouiiolüpo*r ir* itr"p*ñv $nd I wlll ¡ürncd¡åttly lnforn
                    Ëropny, I wi$ ncl tsus& o. p8rmìt ìv¿stð to ths paôpctty,
                                                                                                                                               kËep lt ül
                    I wlil k*{p the P.opèrty ut nty ¡ddresû lietÈd ¡n thè $ÅTË ,\t{O PARTIËS ssefñn unlcaÌ wo ðÛrcß I mûy
                    ûnothßr lôcsllon It tùo propêrty Is tð be uscd ln othör stålû$ I w¡ll $tvt you å list
                                                                                                                 ol $toso.stðtr¡s, ThE lü€uti€n ûf lhB
                    prolìcßy ls Eiuarl rÕ otd fn i¡t"'iOäni¡n"ori* ci tne nopcrry. tt Ut¡ä* nrit In üny wåy l¡mh rhû $copo of lho rqcutlty.
                                                                                                                                           ln ltcât¡Ön or
                    inrï*rigron-ruu rü yùu. I *;ilÑiiõñr*trtrtianu'ourátn yoür prlor writl0n-conscnl¡o 1lv chðngÊ
                    any of tlîc Fropcny. r wfr¡ noi uia í¡ã
                                                               propcrty in-violatlon ot any talv. I wll¡ nüttfy you ln wrhing prlor lo ûny ch6nge
                    tn iny adcrtss, nario sr, ¡f sn sr!ânÞ,ltiôtì. üny ch¡lngo ln my ldsnrlty ol tlrlrËtÙrs'
                                                                                                                                   ü åleÍrity ¡fl$rc51 ln
                     Ur¡tll lhç Sûßurcd oeutg f.c fulty Þå.t ¡nd rh¡s Sûctrrlty Àüröcftonì lr t*rmlnated. I 'ðlll nàl Ërån¡
                     triv 0t úro Frupcny wn¡røut yirí [tm *fr,**                   t åift pay ull tnxos ¡nd ossÊåsmênls lgvlûd ûr nåseË]*d ågsìñåt
                                                                        payrunl of il$ss ttrcË sñd osÈê'emßntt upcr Ìcqucel.
                     ,*,i oi r¡* protio.tiond prodãr :irircty pt**f af ""neentl
                     (3) Selling, kås¡r¡g or Enqt¡mt¡sfi0g the Ffop€rry, I vrill ñrt *ch, oflùf to tûlt, lÛ05ü. oî Õlhslwlsû tfaìst¿. or ûfrcumbff
                     thË Frupo¿y w¡rhsut you, pri*-*ìär*ü-pt*rrtfán. Any-dlsposlllon Õt lhû P¡eperty
                                                                                                                  füntrsry t{tlhls SÈçudty Âgm*m¡nt
                                                                                                                     ,r"r[hhßtd whhtut rEgsrd l'ü thË
                     *¡t urdiutc"vour,Ur{rn. vo*ioi*r"üon iJ *err rhiProþerry nuy bc rorcesoftðbly        ba tlro                  muil oÌdtr åflc€ilng
                     crodtrwrñhhüs! of ,ny ¡¡yor oiilunsiûrss. I titltt nnt permit ttro Profurr{                   luUJc!! ff-fny
                     *yitqnurouronope,íryrñînyorionLyonyoneortroirtsnyou.                     lfihaÞropet¡ylnÊludÐsçhâltë,påÞcrórln$trumañts.
                     crírrrius ortginat csilarõd      * äoïi**íu "i    ttls ltopsrty, t-w¡t¡ noto your iccurity Int6rc$t on th6 fÐco ot lhû shattel
                     popcr or ln*lrumonts'
              g. Aurlto|lty To Forfofm. I årjthofl¡o you tâ d0 Inythlng you (Þeñ rÊåsõfiäbly nfrfol$åty, lo pfÕtêct Ìhc P¡opüfiy' ând
                                                                                                                      Losn Asrcëmsnt
                                                       m r¡" rr.,i,urrvl it t rafl to parforrn any uf rny dutios u¡rdsr lhiÉ
              ii,¡àiî iij.i"ui.;; ú;; *-"ri;'tñ","*li                                                          dutiê* tr cÛu$t lhcm !o                    þq
              ¡y ¡ny othcr scçurtty tntgeåt, íoü ti-i"ùätft.¿.'wltåsut notlce io ma. ù: þcrfonir tho
              pcrlonned,
              Thosß tullwrl¡tl¡ðns lnclüdc. bs¡ 9t6 nüt llmlìed to. p¿mi$çlql tö;
                                                                                                 å¡ ¡rny l1ffiÔ lðsiûd                tr   plööË{'   tn   ìhß
                  {1} pr}y snd di$châfsc ¡6¡4¡, llcm, Sacritlty lntsrûôtÛ Õf üthor Ðftumbfå¡råcß
                      Pn   PrtY'
                      (Ð Fåy ðny ¡cntt or    ÖthÊr th$rÜÈe undè{ $ny ,äå${   üffeíÌln$ ths pröpcrly"
                                                                         prû8ürvåtlon $f thÛ prsp$tly'
                      {3} ordtr snd Såy for tllå rçpsir, mslntenents åöd
                                                                          pay l0r flllng ôÌtd tc€ärdiñg lÉes lxrßhiing tÛ lhe Prtporty'
                      t4l lllc 8ny ltnanslng ¡tålßrû.rnw on my bttålf änd
                      ($l plåsû ü n$t* on åny Ehstt€l Pðpör lndlcÃtlñg yo$r lnlclsst ln lht Frtpürty'
                                                                       ft¡l|:o        tfiç PtopcRy, lmluding perfutrnlq üny p¡¡t of         I   to'lttåÈt   or
                      {6} tukc any ¿cilon yÞu fnal noccs:ary ¡q                  Õn
                      eüdsrålilg l1 in ffiy alârn$'
                                                                             pfopûÈty ln my ßãmo'
                               ðny å¡rlt$ $ dhcr pröËëüdln$å ¡Ì}'/Ölvlng thé
                      {l) hå¡dl$
                        prcparc" f¡le' ünd sl$n my nåmc  to åny nüÈoigåty  räpsrt$ ol ôccÕunt¡ngs'
                    {8}
                    {9} rñshó ¿ñ ûñtry ün my b{rokc ðütd rêcold$ thol¡¡lng thô €xl$lûnçs
                                                                                         afìh¡s Agrûümtnt
               It y0ü pcrfffñ for mc. yOU rrvill U50 rçs$Oûsblg Clrl. lf you. u**Jc¡Sô thq
                                                                                           ütü lnd follÜW thB procodurü$ ¡h*t y0u gontlålly
                                                                                                u5tng taasnnable csrÛ n,ô'ÕnÐblù c¿rê will
               ap' y ro thë Ëott6åt¡öñ or oorrguîËns üvelio V*, y*-*¡U Us d-Ño4 ts bc
               notlnülud6i 6nyFr6ps*""n*rylo'piu*t,uotfrtßi,g"fn*tptlÕrpânlcs;thcdúìyõssndnéÌçÉ!"FctfotmseplçelfflÛkÞ
               åöv olh*r ¿crror lrr cÕnnûctr."Lìirr"tti,.*uäameír or dre nråpany "r
                                                                                          thuãury to.prntcct,,prøsorvo or m8lnls¡n åny
                                                                                                                            on ûbhsarlon
               ilili;î,ää'sï-ilñË;;ñ"ä                  orr'*iæri¡or- vo.n ¡ui¡iortíitton to pcrrúm ror mq wlll ilöt ürc¡ì6 Öf
               t0 pûrfofm snd yoüt l¿llüfe t6 pBdofM wlll nfl F0Éluttc you rrcm oxotclsing
                                                                                            lny ottror rlghts uncler thô låw lhlg Lþån

            Ê¡ad.trrtõ fittì#f, g
            tr¡i¡   Ërå¡rhrr, tlct¡ üd S{èrdty   À¡ffir                                                                                               P'lr
                                                                                             3ük'c   ¿   Issð' ä0r7 Ê¡*dr   .v"m'¡k                             3
            tttîffiiffiffi$'îl¡jüur,nllüp¡llxrp|,ür¡ü}ü¡ll¡:rpÏüffifü
Case 18-50214-rlj11 Doc 893-1 Filed 01/22/19                                               Entered 01/22/19 16:24:09                                             Page 4 of 6


                                                                                                                                      ,i l.   i,.
                                                                                                                                                    .:,
                                                                                                                                                          ii   1.".',.,.t



             Agrü0ñðÌt, Alt       Nâ5h ånd nÕñ.r{s}ì prðceûds of th6flspeny rnûy ba BFp¡led b} you Öñly upon !o!l åËtud lðtüþt öf cssh
             i"iji*ils &"t"ir r"dr oruw       seúurüä osbr¡, m¡¡urud or un¡l¡tu¡âd, as ybu dctcrmlnc ln ltour solt dls{Ìutlo$,
             lf vru   üomo lnm      rctu¡t gr con$ructlvs   Þosgssslon   of tnü Propcrty. you wlll prcserva lnd Protect tho.ProF€rty'                          Fo{
             ;il,"f,;i1úir r"ú;;ph; vr, *¡ri n* tn icluat pusresrlsn of the Fiuperry only $¡hôn you havs ph)tskål..lmrñ€dlsto õrìd
             ü;ffiñ;"il;i;;r     ih¿'p*¡**y ar¡o you hävc alflrmotively acccptõa ural çonltol You w¡ll bð ln êôñ3ltu6tlvê
                                                                                                 Ë.Íruol ovet ¡¡e Frop$rty'
             por*trron or rrru rropcny onty ú.,txi yöu h¡vo br!¡h ths power anã tho lntoñt ta èxëfelåo
                                                                            pÁnT[$ ssctlcn ls rny ûxûct lcgûl nåms. I årfl lô¿¡tûd âl the
             F" ft¡ämn ånd lltråtl'on, My firmÈ lndlfråtËd ln ttrâ ÞATÉ ANo
                       indicrrcd h rho bATG Åfr¡t pÂRTtËS sõcriün. I wl¡l FrÐvldo va¡lllcatlon of ttül$ttâtleñ trTd lÕcôtloñ upðrl.
             rdd.Bss 't*t¡¡
                                                                                                                                     yttit
                              p*"i¡a you *¡rñ iitta$ to rrry: aorlrc prlor ro àny clung* ln my ndmc, ndd,os , or ålå!8 sr otganl:sllon or
              ";.iù;""
              raglstßllon,
              G. perfs6!þn of ss$jrily lñtðfêst. I tuthofl¿ü yorr i* n¡* ä fxäftçlnfl Ëtätomçnt åüd,lsl sãn$dly ûgtü{lmcnt.
                                                                                                                                  åÍ ôppfoplålc.
                                                                                                                                    pctfêülon or
                        Uiá f*p**y. i un ionryfy wnn. f¿cillr¿rc. ånd otherwltõ ¡53lst you ¡.t cÕflncctlon_wlth obtalntrtg
              ioniiu¡ îugf tne Þro¡iarty to¡ purpäsis oi pcrfcctÍng yurrr rcturlty htorest under thû Ut{fðtfn c{rmmerclsl todo
              "ouuiing                                                                                                                  I agrao ro
              pay ãlt ðctuðl Èû5ts ßf tcrmìnãüng yorr a*curily lninresl.

          1A, ÐUÍ Ol{ $åLt OR ËNCUMünåNËË. YöU tñåy. åt y€{jr op$on, dËrlðfc thË ünth* bålänËo sf !t{å LüöË
                                                                                                                                Aur8êffiont to-bs
          l;rcdú*t ü         ;nct payatia up*n ttt"         pf,'ot ir¡itrsct lor ¡l:s Ëreåtlon oÍ, sny llên. snsufl{¡rãncë' trsnefÊr or 3¡lû of üll
          oi lny part-ol the f-l¡"äy, Thi: rlght ls"**røn
                                                     subjß{t to thc rsårtlctlÕñs lrnpolod t}y fcdsr.ül taw. ts èrf$l¡cåbl¿.
          13. WrllVÊR$ Âñr0 tsNS$uT. TÕ lhü t'ltonr not pr.rh¡bltor! aiy lãw. I wrlvs p{ots$t prü$lntm6ñt Íor pðymsnt, domrnd,
          noticütl tÉrêlsráUon, Ëoüre ðl lrtltnt t$ åeüÈl8täls ünd t!ötltû ol dBhonol.
                                                                                                                      perlTl¡ltrd by lûw.
             A. Artdt¡laral Wåiìrer3 åy üþrêwrÌ, ln åddiüon l. åhd ålry pürly t* thlf Lösft AgftËmrnl,,lo thü oåtdftl
                                                                                                                                ûcliün$ or
             co$¡ðnt to eart¿ln õßtlqns you *oy ruf*, ond ionrrally úaiva ãclencst thot moy ba ¡vullål¡i* hå3ûd ün lhüss
             büöed ön lhú Ë¡ðìus tf å påny tÞ thlÈ Ls{n Awcômcnt,
                 (11 You mry ¡onaw ." û$ûôr¡ po:nìû3ltÐ sn làlg to¡n Agt0û$sfrl, fÛ$ûrrlü6s of the numhs åf iuËh fånswd$ ûf
                   s¡ts'r$¡ons,
                   {A}
                       y{$ msy teletaå s8ty $oftðtr.rot, ãndort{f' gúúttntor, iurôty, âeetilltüodåtlon D¡sker ot ãqt olher çÞ"3lgner'
                   (31 Yü{¡ mty tôlðåte" srrbãt¡tutð ûr lüpålr åny l¡rtpõfty råcurlnç thls Lsrt AtrÛcmsrt'
                   $! You, 0r âny l$r¡r$lür púnuPotl$g ln th¡È Lonr¡ Àgru¡iñûñt. f$!y lnvo¡u your rlght ol set'oll,
                   (61 lco may mto¡ lnÌr rny r¡tss, rûpurÊhûrcr or pÉrt¡Ëlpðtlûnt öl rhls Lûffi ¡!ülsümsnl to eny ponton ln
                                                                                                                                  ûny tmülltrlt
                   nnd I wnlrra notlta tf tsdl *äla¡. ruprrchmt* or ponlrlpotlons.
                   {Ë} I âgür ihåt s$y ðtur ð¡gntrE lh¡å Lûån åüroçrrenl¡¡ r ñotmwor lx sulåutirnd
                                                                                                         lo mndlly                    lh* t6rm$ öf lhlâ        LÕån

                   Ágroa,ñent o, any ¡ñ¡uumon{r*curlng. guarðntylng qr relütlnt tö tfik loân rlårcerilcnt,
                   fI) I ngreo thût yöÚ tflsy lnfûrm sny pûriy wþ gt¡ffþntsst thls Lðm cf rny Lsrn åðtolntrÌûdatlûñ5, rêr¡cûtðlt'
                   ÈrlE¡ìtlons. l'ltdlllcåtlüË' subgthutlütt ül f$rrlü üdvontât'
              B, llo woívar By Lundçr, Yor¡r *ours€ ãf deâtlng,. sr youf lsfbÈår"Rle ftöff, or dsley lü lhB oxüfËlso
                                                                                                                        ol my of your tlgltts,.
              *n o¡l*, p¡r¡rågor 6¡ ;¡gtrt tc lnä[l upon mi Eü¡"r ¡iotrpmanet uf rny feyifar cc1]lnid-ln          thlr Lon$ Âdtåfmsnt, thüll
                                                                                                            yol¡'
              not b¡ so¡r¡ù{rd-or s wa-lvcr by yo{, unlotr any lueh wulvtf ls ln wlthg oñd ¡* ¡¡Ënüd by
              c, lñl¡þw of cklmÈ. I vt slsç àll clåifir¡ for ll¡¡ sr dunaga caurad by yuuf üÊ!5 sl oftB3lon3 wltltt
                                                                                                                        yÕu ¡êtod rtr!¡örtrbly
              ûñd ¡n geèd lô¡lh,
                                                                                                   côrôfirt*ålüns ür füså on f,ny lnsutanço
           1¡1, COMMISSIOÍì¡S. I rrìdçrsrâø lnd *greo rliãt you tðr your ütfltíðtô) w¡ll sårn
           pøu.is, ,nU *ay c¡m such l*Éf oñ ûthËrio,vk€* !äÛr I buy lilrsü$h you or yüJr aftil¡ll€
                                                                        th* lowr sf TcË¡c, lh* uftlt€d stst$s ül Anïär¡c¡' ånd rr¡ thp
           lF. AppLlcAgLE LÂl¡y, Thli Lúðn ,lsrocmùnr t$ goì¡orned by-f'roperw
           åirenl iequfreU. þy ùro låws oitf,cjJiig¿fttfon üvhtrc. ttre        ls locttod, úxtêpt ¡o t¡ß Ûxtcnt sltch $tstq lswe öro
           õiiãäpiããty?"Ui¡a¡¡w tnrr,r*ini orsdhpüre,rhee¡clu;Þss-forurn¡vcnuutndplåçoofJutlsdlcdonwlllbalnTèxsr.
           unlc¡s otlren'visc lèqukod by lôw.
                                                                                                                        Õl $rô übl¡gðtiÖÄ ol
           1t.        ÅNt t¡l$vtDuÂL LtABtilTy Airf¡ guËcËssgñs. My-mlûbt¡gå¡loñ tõ p6y tho_ Loån- ls lnd€pendô'l¡ on
                 J0¡r9T
                                                                                                                           thc l-oÛn' or ûr¡y
           any ir¡e¡ perron whö hâ3 orrc ograao þ psy t!' You may x'e       alõne' or ariydna cl¡¿ lfì¡ho l$ ðulgðtcd
                                                                                                                   wlll nðl ðffeç¡ my duty
           nri.¡ui       þËotho¡. to ¡cÍsci ûa Loin,' [xrcndiäß tie Lç¡n or Ëew öblig¡üsns ündT !h9 Lüðn,
                      Löån rnd I wttl s(ttt ;"-|¡lltüú Ti pty ift* irr¡n, frt¡o Loan Ãgreenem-ihðll
                   "r'u;                                                                                  lnutã  rü lhô  bônolll  of and Þt
           und$ rhs                                                                                                    mo ünd my p€t¡oñåt
           enforce¿ble by you anr¡ v"ur      *J.l*i*iìú;;riúi          Ànå st,¡tt bo bìnding upoã uru enrólcoottlc sgðlnet
           raprcsontotlves, sueec¡'o¡¡. l¡oir¡ gnd å!Éi$nr.
                                                                                                   b0. smündsd o'f rDodlflðd by sral
           1T. ÅMtNËMË¡lI INTEüIåT|0N Åñlþ $EVInAELITY, Ttds lsÙn Astcsfñênt måy nç¡l
                                                                                                      ln wrltlng ry¡d ürücutgd by you
           ;ù"il*¡     t¡o ¿mandmont or møilic¡Usn !f thls t¡ån Ágrûgmont h À'ffcfitve unleit mr¿s
                                                                           golttpt0tt and lln!¡ Èlrp?å35l{'r üf th& ågrååñi8nt' lf rny
           onl n*. ff¡h LsAn Aül$Cmên( Añd ús othel Loan Documcitt ¡re lhg
           no¡gø.ty*ü ruwaw, rF
           tnr.r &6b.sy l¡ot. .td S¡6'llt   åîilmil
           Tx¡lxxAlüpËIü000ÖqÜüd1!¡9üJ6ll1lðr?il                   v/êr!!1.!11$f-11àroþt ¡('!¡çå, ttÊgg. ilrl   ? görl¡,l.¡   $)Btrru'{                        Pr¡Ë d


                    rfi   nfup$¡lt$$$l|sllülltltnruü[lÏl||I lllllx     $liF
                                                                              lllfl lil'¡Il nru
Case 18-50214-rlj11 Doc 893-1 Filed 01/22/19                                                            Entered 01/22/19 16:24:09                                            Page 5 of 6




                                                                                                                               fi ddt¡ïd$llitlll¡¡l
        t&,t
                                                                              nn   ntr¡irnï¡lin
                                         s,s{,*âssrucs¿¡$r,sìisrcrc:dri;ri;¡¡;il¡qiurro¡¡r
                                                                                                  ilrlid¡llmid ill¡ri      -#ffii,rffiiffiH:ìi::i
                                                                                                                        d¡ tl lttinll                              t


                                                                                                                                                       .mtil&d É¿Íd{qðrfll
                                                                                                                                                  "n




                                                                                                                        lel)${i{uss.d^s
                                                          ;,
                                                  L             {_



                                                                                                                                                         uu9gìrlM
                                                                                                                                                                :u¡f,N;¡t

                                                                                                                                        'qrlurs

                                                      ("/.{# "'*
                                                                                                        ,ôuu8d                          *o{Âcqa8sau Ag



                                                                                                                                ¿1'rru¡nu¡eg sary{$,¡46Êoä
                                                                                                                                                   ruínÂðäät}9



                                                                                                                                                    ¡uor¡¡¡¡j$V uupJ g¡rlt
         ¡o ¡{dil¡ s   Jt ¡dlaÈ¡   ôS$ûl4lou,tâû ðTlå      |    "luã$t*ûJFV ucol sltl} ul pau{!¡lioâ ãull0l ôqt nr *âl$s ¡ '8quû¡s                  l(g 'sä8{tlvf{$l$ 'ã¿
                                              'os op o1 {yun¡:oddc ¡rl¡ putl (ucd ttãso lsrll ¡o l¡r$unêl l*6¡1                             l.i{l!sd q3*t Jt usllurl}! 6q¡
         al ¡q6noq uôäq re{l!ð       uåttäss olul lç{¡ o8Ëip¡or¡{rt ¡eturd ôr0{l ro llìt "$ottçlttqo-pstE*r "rrt luår¡rniþç unnl ra4la *ue
                                          ÈËrt
         ¡[ il;*"-:Ñ        i¡r¡r sulur**mr ü,¡n ra Br.q*¡:n uqrnËntt duu u¡ år{trq te!¡¡ [ ã] u6F il¿ Fu* Aut aa¡enn 'r{¡ltuo¡¡¡p*naun
         puo f¡qçaoac¡¡t .{reiril¡*roìq pua Ä¡fru¡rwu¡ ¡uautou$y usç't tlttt ol sÐl¡¡cd oW to ll1, 'l$luÀ
                      "iof                                                                                                co S3rlllulll 'üe
                                                                                                                      ^dnl
                                                         ¡(tr&¡ u:qt!ôl s!çûnba.rjncÂ r¡¡pn r(¡dtuor A¡quuo***: ot &r;lt*J ¡o¡ ctçml Sullo¡¡ot¡¡
                                                        'eÃep
                                                            ¡ç¡¡
         pua *o¡J leß¿t .sírçuod¡a           lrn¡rn
                                                      ,uopnlþiiüu              ,{rnn Ãq ñu:pn¡:u; s1*cl lts rurnsçt Õ¡ 0ðr6i
                                                                  puir uolti*rng ¡o                                               'lt¡ Pt* nn,{             |
                                                                                                              Jo nof Jô $ôlTtr5ilp *¡qnuoÊon,
         lni,,,li"i u*Àr'*qr ogìrmap,t¡o¡*rnrr! slsrrrrnloÊ 1s ¡Êrf¡ àË Ët*nt{rråöp s(leoti t¡€ûl np nue,{ut.g¡r0lsst$¡t}
         ¡Lt¡ q ,&ãçiiosiu       'uap**rror sq! ul ûte?,rdûû¡ f¡1n¡ alnoÁ,{q pù}sonht¡ ¡r'aor6c
                                   ¡i                                                                                           ¡
                                                                                                                            {rNr su$Ueã'lr
                                      srt,(tddns q¡ {:!tl,i,l ul rurtt slqpuo*üor ðú¡ û¿lÊ ilpvr pr,*"¡l¡umho¡} ttlpuß mpq¡lt r¡st¡e{Í¡ajul ¡¡\ru rs¡
                     'uolrerul0.Jul ',rsinb*r
         qçanb¿r a¡cu¡ tü¡* notr                                                                                                        |
                                              l¡qeuanrar ært uo¡t&¡¡rsrrl! lnÀ*¡fq¡lr t{UrìÀ no,{ {tddfiç s¡ o¡¡üs 'NOIIVltl[ÕdNl ll{fäüS 'üä
                                                  'sNragss oq¡ ,¡o tl oruü Í¡¡âdüJd ¡t{o uo *ntsts t¡¡ll ¿nsÂ ru¡uuor ol puE usrl ç¡t{¡ Jàpr¡n
         *uo¡g5gr¡o Íul Ð^rås¡rd puã ü6¡:lluãi 't¡¿Jrad tr¡-Â¡a*s¡rou iopl:uor ¡teu¡ nod ¡eq! sutlllrtilluûå ¡{r $luatrtniûP lsust¡lpñP Âup
                          ,qc rl å*Oa 'uof¡c,ura¡ul uqtc*1¡dda rtl¡n ,{r *sü}Ff¡¡t 'aue¡t Á$ u¡ afiu*qa Áue ¡o åup¡uu u¡ ræll uro¡u¡ ¡¡ltr
                                                 t
                                                                                    '6up¡livr u¡ pü¡trúB¡sãp*ssålppç ¡a{¡o {u* ol Jo -'t¡oit}ü3
         ¡ ;*rar*orrog Ín rtr o¡ltou êq $ pðlxrûp 0q illÀr lû¡ôðl¡og ous øt ssltoN
         "lu'io""iã^r¡np
         sîtrilvrl ÕNV            an u¡ pors,¡ n.orppn'l.lled nulrdodda ûqt ot llrur ss$5 tE4, ,tq rl ßultlsltt ¡o lf Sul¡s¡llsp Íg ua¡l$
                            îlvü.¡Eisr
         nñ'lürträuãu,tu*                   i(q pa¡lnbsr p¡Ír¡¡¡¡l¡o $$ðt$n        'glNåtrllflgoolyil$ulo*v {rNv ttuodlt lvmrìrvî¡ld 'l$tloil '6t
                                  utnl s!t{t Jü îril1st Þtll ãs¡*p .lc ¡t"rdr*¡u¡ o¡ p*sñ sq $ ïàM sJü puo Aluç rru¡p:g¡¡.log ¡oJ a¡p eûqp*ptl
                           .urau.rcor$y
         üãl¡ros ðt{l 'n¡n$u;t *i¡t xopnlcul F¡nìd nç pua ¡arn¡d sqt sépnlsut ¡rlnüul* aq¡ 'ptsn Jnåat:ðq&\ '¡rtgllylltdäãlf'¡l '8t"
                                                                                                                                  utlls¡l¡Òq¡nv
                                                                                                                           '¿0o¿]8¡À ¡ü3su J*¡           llv
         í,$!ra3ãç ¡çssltüN ¡¡r¡¡sÁA uqor Fr¡t ja û¿g usllîâs n¡ reðþm aurnr+q ftnoÁ^ ueq slr¡ 'tlt1çå¡ n sn '¡ ,n r{uodot¡ orl¡ r{q
                                                                                                                                         p*:n:as
         uunoí rã¡'p*f'nUä, *rs ¡sï¡ li ïodeñni¡f¡ry s+mpma4 ¡uåt¡¡ðt¡tâS ålms3 lgag åqt-ro (: unllgtnôÕU) ray ñu¡pu*1 ul              qlül {¡{¡
         i" iü"rlrrig,li fue s¡ u¡oruià oi¡tó,¡ ¡oil*nl¡o¡nlb: ,t¡es$aaau ,{uç tur¡ or l,t¡ na,{ 'u-eü sN¡ ç¡ rradço.r 4ilrvr 'rl üsel slu¡ ,o
         î"irä¿ìrlí"r"rre u"t iof ur**j iq,¡p:srno Au* Êrpnr*t $au;na;6s a.,n¡n¡ ,o ¡ua$ård sN 'ågçor¡êJuåusol        ätl lll¡* ltl¡Â cuaFlôôd
                                                                                                                            çHr ¡o llo¡s¡n*d
         ôulupruar åqr puu pir,rn* oq rtp'uatsnord al{ooiloJuoun â{¡ uåtlt 'ânÊü:ioJuåu& $l tl¡{tt¡ðsr$V


                   i...             ,:
Case 18-50214-rlj11 Doc 893-1 Filed 01/22/19                                                        Entered 01/22/19 16:24:09                               Page 6 of 6




            rttl                        &ro¡¡lfg l¡lttltg I l0l 't&tl¡ 3¡ÛþÐ$             ¡ð{o¡lf                                                    ilIt
        S
                                                                                                              ¡ü*rtú   fuåûtü lr¡t rltil ¡{åålu¡¿   tr¡r¡




                                         'spsasod usq $t¡ r¡ro.{ ons,{d S0.009g Jlr o0¡ uopÉ¡ûd0rd ll¡sumão0 {u}V "{lofund¡rd ltlí¡¡$nroo
                                                                                                   'srsp &p¡l¡ol¡l p$tnpöq$ ou¡ ö¡ürðq $$llrs¡ãv
            t¡tÖì flr$   {tdrjd   I Jt Þ¿psnJB¡ åq :ou il!àÀ Fu! Pslþqt.o uoq¡¡r
                                                                                 por¡¡m t{r ¡at} åçlrnolp,    rql '¡sü,trqn Fr,. ¡¡ei Eq0punt¡n¡sûl
                                                                                                                         'ttt¡ült   pur nne, leuo0lFf,*
            Ðrorl¡   flod e^eu    ro    .¿{Ed   o! ðerfu   |   '¡r¡û{rrâilBt rrsol p?qrs¡ll åql Jo uöl¡îs$ Sï$UVHä lvt'¡Oltlggv   ltll   ul   pËQt¡t9åP   iV
                                                                          *ISüV$î qilU Si:lJ rxtcf'¡Iddv

               ê' .-
        ¡'ì '^' ¡, t                ¡
        l"æJì-,'*ll.                               ì.,i
